Citation Nr: 1819258	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-15 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the appellant's countable income was excessive for the receipt of VA death pension benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel

INTRODUCTION

The Veteran had verified active duty from October 1968 to June 1970.  He died in December 2008.  The Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and August 2013 decisions by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  

The case was previously before the Board in February 2016, when it was remanded for the representative to provide written argument.  It was remanded again in August 2016 for the RO to attempt verify possible other dates of service and to obtain any additional service treatment records relating thereto.  The development has been completed and the case is now back before the Board for further appellate review.

The issue of entitlement to burial benefits was previously on appeal.  See July 2015 Statement of the Case.  In the Appellant's September 2015 VA Form 9, the Appellant limited her appeal to the claim of service connection for the cause of the Veteran's death.  Accordingly, the burial benefits issue is no longer on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In the years 2009, 2013, 2014, and 2015, the Appellant's countable income, less excludable expenses, does not exceed the maximum annual pension rate (MAPR) for nonservice-connected pension for a surviving spouse with two dependents through 2013 and one dependent thereafter.  In year 2009, the Appellant's countable income was $11,920, while the MAPR was $12,405.  In 2013, the MAPR was $13,071, while the countable income was $11,478.  In 2014, the MAPR was $11,107, while the countable income was $10,758.  Finally, in 2015, the MAPR was $11,296, and countable income was $11,208.  In each of these years, MAPR exceeded countable income.

2.  In the years 2010, 2011, and 2012, the Appellant's countable income, less excludable expenses, exceeds the MAPR for nonservice-connected pension for a surviving spouse with two dependents through 2013 and one dependent thereafter.  In 2010 and 2011, the MAPR was $12,405 and countable income was $12,960.  In 2012, MAPR was $12,852, while countable income was $13,529.  

3.  At the time of the Veteran's death, he was not service-connected for any disorder.

4.  The carcinoma of the lungs that caused the Veteran's death did not manifest in service and is not attributable to service, and malignant tumors did not manifest within one year of separation from service.   


CONCLUSIONS OF LAW

1.  For the years 2009, 2013, 2014, and 2015, the criteria are met for entitlement to nonservice-connected pension benefits. 38 U.S.C. §§ 1503, 1521, 1522, 5107 (2012); 38 C.F.R. §§ 3.3, 3.23, 3.260, 3.261, 3.262, 3.271, 3.272 (2017).

2.  For the years 2010, 2011, and 2012, the criteria are not met for entitlement to nonservice-connected pension benefits.  38 U.S.C. §§ 1503, 1521, 1522, 5107 (2012); 38 C.F.R. §§ 3.3, 3.23, 3.260, 3.261, 3.262, 3.271, 3.272 (2017).

3.  A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 1318, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that neither the appellant nor her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pension Law and Analysis

In general, the surviving spouse of a Veteran is entitled to receive nonservice-connected death pension benefits if the Veteran had qualifying service and the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23. 38 U.S.C. § 1541 (a); 38 C.F.R. § 3.3 (b)(4).  Here, as the deceased Veteran served more than 90 days during the Vietnam War era, the wartime service requirement has been met.  The RO has determined that the Appellant is a surviving spouse.  

Under applicable criteria, payments of death pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  The MAPR varies depending on several factors, including the number of dependent children.  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272.  

Regarding whether the income limits are satisfied, the law provides that payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271.  Recurring income means income which is received or anticipated in equal amounts and at regular intervals and which will continue throughout an entire 12-month annualization period.  38 C.F.R. § 3.271 (a) (1).  Countable income includes Social Security Administration (SSA) and VA benefits, as they are not specifically excluded.  See 38 C.F.R. §§ 3.271, 3.272.

Exclusions from countable income for VA pension purposes include donations from public or private relief, welfare, or charitable organizations and unreimbursed medical expenses, to the extent that such medical expenses exceed 5 percent of the maximum annual pension rate or rates payable to the child during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272.  Welfare benefits, such as supplemental security income (SSI), are excludable from countable income for purposes of receipt of pension.  See 38 C.F.R. § 3.272.  

The Appellant's claim was received in December 2008.  During the course of the appeal, the Appellant had two children under age 18.  Until February 2013, both children were under age 18 and were dependent.  Thereafter, only one child was under the age of 18.  For VA purposes, a dependent "child" is defined as a person who is unmarried, under the age of 18 years, and who is: a legitimate child, a legally adopted child, a stepchild, or illegitimate child if acknowledged or under court order to provide support for that child, or shown by satisfactory evidence to be the child of the Veteran.  38 U.S.C. § 101 (4)(A).  A dependent child may also be over 18 and under 23 years of age so long at the child is pursuing a course of instruction at an approved educational institution.  38 U.S.C. § 101 (4); 38 C.F.R. § 3.57 (a)(1).

The rates of pension benefits for the relevant time period were as follows:  effective December 1, 2008 (for 2009), the maximum annual pension rate for a survivor with two dependents was $12,405, and was the same for 2010, and 2011.  Effective December 2011 (for 2012), the MAPR was $12,852; Effective December 1, 2012 (for 2013), the MAPR was $13,071.  Beginning in 2014, the Appellant had only one dependent.  The MAPRs for 2014, and 2015 for a survivor with one dependent were $11,107 and $11,296, respectively.  The Board has determined that the Appellant's son was not a dependent child upon turning 18 years of age because there is no evidence the son pursued a course of instruction at an approved educational institution.

The evidence of record shows the Appellant's household income consisted of Social Security benefits as well as supplemental security income benefits.  The payments were as follows:

As to Social Security benefits for the Appellant herself, based on several Form 1099s, Social Security Benefit Statement, the Appellant received $4,000 total benefits in year 2009, $4,320 total in year 2010, $4,320 total for year 2011, $$4,517 total for year 2012, $5,130 for year 2013, $5,238 for year 2014, $5,412 for year 2015.  A September 2016 statement from the Social Security Administration shows, effective December 2014, monthly SSA payments were $ 451.90, with no deductions for medical insurance premiums.

The Appellant also received $38,776.10 in Supplemental Security Income for the period from January 2008 to September 2016.  This amount is not included in the Appellant's countable income.

As to the Appellant's dependent daughter, Social Security payments were, effective January 2009, $360 monthly for an annual total of $4,320.  The same payments were made in 2010 and 2011.  In 2012, the monthly payment was $373, with a one-time $30 dollar payment for an annual payment of $4,506.  In 2013, payments were $411.50 monthly plus a one-time adjustment of $650, totaling $5,588 for the year.  In 2014, monthly payments were $460, for an annual total of $5,520.  In 2015, payments were $468 monthly, for an annual total of $5,616.

As to the Appellant's dependent son, Social Security payments were, effective March 2009, $360 monthly for an annual total of $3,600.  The Board notes that there is a discrepancy of $40 in the Appellant's favor in this figure as compared to a Form 1099 from the Social Security Administration.  The same monthly payments were made in 2010 and 2011, for annual totals of $4,320 per year.  In 2012, the monthly payment was $373, with a one-time $30 dollar payment.  The annual payment, therefore, was $4,506.  In 2013, total payments were $760.00 for the period for which the son was under 18.  

The resulting total Social Security benefits paid, and therefore household income, each year is:  $11,920 in 2009; $12,960 in 2010; $12,960 in 2011; $13,529 in 2012; $11,478 in 2013; $10,758 in 2015; and $11,028 in 2015.

The Appellant reported a medical expense of $ 25.00 in December 2008.  The Board notes that this expense does not exceed the minimum threshold of 5 percent of the MAPR for that year to enable deduction from countable income.

Based on the information provided, the Appellant's countable income does not exceed the maximum annual rate payable for the entirety of the appeal period.  The evidence shows that in year 2009, the Appellant's countable income was $11,920, while the MAPR was $12,405.  In 2013, the MAPR was $13,071, while the countable income was $11,478.  In 2014, the MAPR was $11,107, while the countable income was $10,758.  Finally, in 2015, the MAPR was $11,296, and countable income was $11,208.  In each of these years, MAPR exceeded countable income.

On the other hand, in 2010 MAPR was $12,405 and countable income was $12,960.  The same figures were shown for 2011.  Finally, in 2012, MAPR was $12,852, while countable income was $13,529.  In each of these years, MAPR exceeded countable income, therefore, a survivor's pension is not warranted for those years.

The Board recognizes the Appellant's numerous correspondences requesting benefits because of hardships, the Veteran's service to the country, the Veteran's relationship with the Appellant, and the need to care for the Veteran's children and the expenses associated with that.  While the Board sympathizes with the difficulties, the Board must follow the law and regulations, which do not allow for payments except where the conditions described above are met.  The expenses the Appellant has reported are not medical expenses.  The law does not allow for a deduction based on the payment of household expenses.  Accordingly, the Appellant's necessities cannot be excluded from countable income.

Cause of the Veteran's Death

The Appellant seeks service connection for the cause of the Veteran's death.  
The Veteran's death certificate shows that he died in December 2008, with the cause of death being carcinoma of the lungs, of unknown type.  Private medical records show biopsy results found squamous cell carcinoma as the type of cancer.  The Appellant asserted the Veteran had a muscle in his stomach removed in service and that caused the lung cancer.  She also asserted that the Veteran was exposed to asbestos in service.

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disease or injury.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  Even in such cases, there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c).

In this case, the Veteran was not service connected for any disabilities during his lifetime.  Thus, the Board must evaluate whether the cause of the Veteran's death can be service-connected.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for malignant tumors, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

In this case, service treatment records show treatment for chest pains and a burning sensation around the chest that was deemed to be a stomach issue.  A separation examination noted no relevant abnormalities.

Post service, in 1971, the Veteran had an esophagostomy to correct an esophagus disorder.  Post-operative care showed diffuse infiltrate involving the right lung field.  An April 1972 follow-up showed the Veteran had no complaint.  A June 2001 treatment record showed the lungs had no infiltrates.  

August 2008 private treatment records showed treatment for respiratory symptoms.  This treatment and its follow-up ultimately led to the discovery of the Veteran's cancer.  

The Veteran's death certificate did not list any contributing causes of death.  It stated, however, that the approximate interval between onset and death was "months."

A December 2017 VA medical opinion found that the Veteran's in-service asbestos exposure was not the cause of the Veteran's death.  Instead a 40 year smoking history is likely the cause of cancer in the Veteran.

Based on a review of the evidence, the Board finds that service connection for the cause of the Veteran's death is not warranted.  There are no in-service symptoms related to the lungs reported on the service treatment records.  There are no lay statements in the record contending that there were.  At best, the Appellant contends that the Veteran had a muscle removed and that this led to his cancer.  The Board finds that the Appellant appears to be referring to the esophageal procedure the Veteran had in 1971.  This took place after service, so it cannot be the basis of a service connection claim.  Secondly, the contention is not competent evidence of a link between any in service esophageal symptoms and carcinoma of the lungs because the Appellant has not been shown to have the expertise necessary to opine about such a complex medical question.  Thus, there is no competent, probative evidence of a link between any in-service treatment or illness and the lung cancer that caused the Veteran's death.

The Board has considered whether there was possible exposure to herbicide agents.  In reviewing the record, the Board can find no credible evidence indicating this had occurred.  The Appellant's statements do not reflect personal knowledge of any such exposure.  The Veteran was not found to have service in the Republic of Vietnam upon investigation.  

Lastly, the Board has considered whether any asbestos exposure in service could have caused the lung cancer from which the Veteran died.  The Board concludes that it did not, based on the persuasive opinion of the December 2017 VA medical opinion which found a 40 year smoking history is likely the cause of cancer in the Veteran.

Based on the foregoing, a preponderance of the credible evidence is against a finding of a link between the cause of the Veteran's death and his service.  Although the Appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C. § 5107 (2012); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Survivor's pension is granted for the years 2009, 2013, 2014, and 2015.

Survivor's pension is denied for the years 2010, 2011, and 2012.

Service connection for the cause of the Veteran's death is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


